Citation Nr: 0215101	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  02-09 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether a rating decision in January 1962 that denied service 
connection for pes planus should be reversed or revised on 
the basis of clear and unmistakable error (CUE).  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active duty from June 1960 to September 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  That decision determined that there was no 
CUE in a January 1962 decision by the Los Angeles, 
California, RO that denied service connection for pes planus.  

Pursuant to 38 C.F.R. § 20.900(c) (2001), the Chairman of the 
Board has granted a motion for the advancement on the docket 
in this case due to the veteran's ill health.  


FINDINGS OF FACT

1.  A January 1962 rating decision denied service connection 
for pes planus.  The veteran was notified of that decision in 
January 1962 and did not file an application for review on 
appeal within one year of the mailing of that notice.  

2.  The veteran has not alleged a viable claim of CUE in the 
January 1962 unappealed rating decision.


CONCLUSION OF LAW

The veteran's claim of clear and unmistakable error in the 
unappealed rating decision in January 1962 is legally 
insufficient, and that rating action is final.  38 U.S.C. 
§ 4005 (1958); 38 C.F.R. §§ 3.104, 3.105 (1962).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions of VCAA are not 
applicable to allegations of clear and unmistakable error 
(CUE).  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  
Therefore, inasmuch as the veteran and his representative 
have been notified of the law and regulations concerning CUE 
claims, as well as the reasons for the RO's decision in this 
matter, the Board finds that VA's burden in this area has 
been satisfied.  

Analysis

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
"Clear and unmistakable error" (CUE) is a very specific and 
rare kind of error, of fact or law, that is undebatable, and 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different, but for the 
error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In 
order to find CUE it must be determined (1) that either the 
facts known at the time were not before the adjudicator or 
the law then in effect was incorrectly applied, (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made, and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
(citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 
(1992)); see also Fugo, 6 Vet. App. at 44 (1993).  
Additionally, "even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  
Moreover, VA's breach of a duty to assist cannot form the 
basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 
(1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The law in effect at the time of the January 1962 rating 
decision stated that, if no application for review on appeal 
is filed within one year from the date of mailing of notice 
of the result of initial review or determination, the 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except that where 
subsequent to such disallowance new and material evidence is 
secured the Administrator may authorize reopening of the 
claim and review of the former decision.  38 U.S.C. § 4005(b) 
(1958).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Veterans Administration and will not 
be subject to revision except by duly constituted appellate 
authorities or except as provided in § 3.105.  38 C.F.R. 
§ 3.104(a) (1962).  

Previous determinations on which an action was predicated 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a) 
(1962).  

At the outset, the Board notes that the veteran was notified 
in January 1962 that the January 1962 rating decision had 
denied service connection for pes planus.  An application for 
review on appeal was not received within one year of the 
mailing of that notification.  Accordingly, the January 1962 
rating decision became final.  38 U.S.C. § 4005(b).  

The veteran's argument in this case is, essentially, that the 
record considered by the RO in January 1962 did not contain 
clear and unmistakable evidence to rebut the presumption of 
soundness on service entry and that, therefore, the rating 
decision's assumed finding that the presumption of soundness 
was rebutted constituted CUE.  

The law in effect in January 1962 stated that, 

For the purposes of section 331 of this title, 
every person employed in the active military, 
naval, or air service for six months or more shall 
be taken to have been in sound condition when 
examined, accepted and enrolled for service, except 
as to defects, infirmities, or disorders noted at 
the time of the examination, acceptance and 
enrollment, or where evidence or medical judgment 
is such as to warrant a finding that the disease or 
injury existed before acceptance and enrollment. 

38 U.S.C. § 332 (1958).  

Section 331 pertained to claims for service connection for 
veterans who had only peacetime service, as did the veteran 
in this case.  

The corresponding regulation that was in effect in January 
1962 stated that,

A peacetime veteran who has served 6 months or more 
will be considered to have been in sound condition 
when examined, accepted and enrolled for service, 
except as to defects, infirmities or disorders 
noted at the time thereof, or where evidence or 
medical judgment, as distinguished from medical 
fact and principles, establishes that an injury or 
disease preexisted service.  Any evidence 
acceptable as competent to indicate the time of 
existence or inception of the condition may be 
considered.  Determinations based on medical 
judgment will take cognizance of the time of 
inception or manifestation of disease or injury 
following entrance into service, as shown by proper 
service authorities in service records, entries or 
reports.  Such records will be accorded reasonable 
weight in consideration of other evidence and sound 
medical reasoning.  Opinions may be solicited from 
Veterans Administration medical authorities when 
considered necessary. 

38 C.F.R. § 3.305(b) (1962).  

A related provision, § 3.304(b), stated that, 

War veterans will be considered to have been in 
sound condition when examined, accepted and 
enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury 
or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports 
are to be considered as noted. 

Importantly, however, § 3.304(b), as in effect in 1962, 
pertained only to veterans with wartime service.  The higher 
standard for rebuttal of the presumption of soundness-clear 
and unmistakable evidence-was not extended to veterans with 
only peacetime service until 1966.  In January 1962, the 
presumption of soundness for peacetime veterans could be 
rebutted by any evidence acceptable as competent to indicate 
that the condition existed or began prior to the veteran's 
entry into service.  

In this case, the veteran's enlistment examination, conducted 
in June 1960, indicated that his feet were normal.  No 
pertinent abnormal clinical findings were noted on that 
examination report.  Therefore, he must be presumed to have 
been in sound condition in regard to his feet at that time.  

Scarcely more than two months later, however, a board of 
medical survey report and an orthopedic consultant's report 
noted that the veteran had relatively severe flat feet.  The 
veteran reported to the examiners at that time that he had 
had flat feet since he was 13 years old and that his feet had 
continued to bother him since he entered service.  Wearing 
safety shoes to perform routine duties on board ship caused 
his feet to be tired and produced aching discomfort.  Based 
on the current clinical findings, the history of the 
condition as reported by the veteran, and the examiners' 
medical knowledge of inherent aspects of the condition, those 
examiners concluded that the veteran had congenital flat feet 
that existed prior to service.  They also concluded that the 
condition was not aggravated by service.  

The Board cannot now say that the RO in January 1962 was 
undebatably erroneous in accepting the conclusions of the 
service department physicians as having rebutted the 
presumption of soundness.  It was a matter of rating judgment 
as to whether the evidence of record at that time was 
"acceptable as competent to indicate the time of existence 
or inception of the condition."  The Board finds that the RO 
in January 1962 properly considered the service department 
examiners' conclusions as constituting competent evidence-as 
required by the law in effect at that time-to establish the 
inception of the veteran's flat feet as being prior to 
service.  However, even if the Board would find otherwise, 
such a finding would still constitute a valid exercise of 
rating judgment.  Such a difference in rating judgment does 
not constitute undebatable error.  

Although the veteran has not alleged CUE in the RO's 
determination that the pre-existing pes planus condition was 
not aggravated by service, the Board also cannot now find 
that that determination was undebatably erroneous.  

The law in January 1962 stated that, "A preexisting injury 
or disease will be considered to have been aggravated by 
active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 353 
(1958).  The corresponding regulatory provision stated, in 
pertinent part, that, 

The specific finding requirement that an increase 
in disability is due to the natural progress of the 
condition will be met when the available evidence 
of a nature generally acceptable as competent shows 
that the increase in severity of a disease or 
injury or acceleration in progress was that 
normally to be expected by reason of the inherent 
character of the condition, aside from any 
extraneous or contributing cause or influence 
peculiar to military service.  Consideration will 
be given to the circumstances, conditions, and 
hardships of service. 

38 C.F.R. § 3.306(c) (1962).  

In this case, although the veteran obviously complained of 
his feet in service and was thoroughly evaluated for the 
condition, the evidence does not clearly show that the foot 
condition increased in disability during service, for the 
presumption of aggravation to be applicable.  The records 
show that the veteran reported that he continued to have 
trouble with his flat feet in service, rather than having 
increased trouble with them.  As with the presumption of 
soundness, the Board finds that the RO properly considered 
the conclusions of the service department examiners, based on 
the evidence available to them, including their knowledge of 
the inherent character of the condition, when they determined 
that the pre-existing pes planus was not aggravated by 
service.  Similarly, for the Board to find otherwise would 
constitute no more than an exercise of rating judgment.  The 
Board cannot now say that any error in that regard was 
undebatable.  

Therefore, the Board concludes that the January 1962 rating 
decision that denied service connection for pes planus was 
not clearly and unmistakably erroneous.  


ORDER

The rating decision in January 1962 was not clearly and 
unmistakably erroneous; therefore, the veteran's appeal is 
denied.  



		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

